DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving a query from a first collaborator at a content management system, wherein a relationship between the first collaborator and a second collaborator is maintained by the content management system; in response to receiving the query, determining first and second query results in content stored at a first shard corresponding to the first collaborator and at a second shard belonging to the second collaborator in response to the query, respectively, wherein the first and second query results are relevant to a search based on the received query in the content stored at the first and second shards, respectively; upon receiving an input releasing the second query results from the second shard in response to an indication from the second collaborator, aggregating the determined first and second query results; and returning the aggregated first and second query results to the first collaborator". 
The following is considered to be the closest prior art of record:
Kirkwood (US 2009/0150169) – teaches a first user performing a search/query of a second user’s device for a specified document. If the document is found the second user must approve a request to provide the first user with the document.
Donato (US 2010/0106719) – teaches performing a search from one user based on a query term for documents of a second user.
Ture (US 2007/0208714) – teaches using a federated search and deduplicating search results.
Roitman (US 2013/0238659) – teaches using an access graph to enforce access control.
Balinsky (WO 2017/020947) – teaches authenticating the requesting user before the system performs a search.
Beckman (US 2015/0088934) – teaches a first user liking a second user’s documents where the users have a relationship as well as shards for each user.
Scheideler (US 2019/0266336) – teaches access control using an access graph.
Uenoyama (US 2015/0242505) – teaches searching for a device from a plurality of devices and returning the results to the user.
However, the concept of receiving a query for content from a first user, performing the query on the first user device as well as a second user’s device based on a relationship between the first and second user, requesting the second user to release the query results, aggregating the query results from both devices, and returning the aggregated results to the first user as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498